Citation Nr: 1431224	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip arthritis, including as secondary to service-connected residuals of a right femur fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination of his right hip in September 2010.  X-rays showed moderate osteoarthritic changes.  The examiner concluded that she could not provide an opinion with respect to whether the Veteran's right hip disability was caused by service-connected residuals of a right femur fracture without resort to mere speculation.  As a rationale for this conclusion, she noted that the right hip/greater trochanteric region was tender with palpation and along the iliotibial band, but that this could be related to irritation of the bursa from gait changes that were not related to his femur.  She noted that femur rotation could not be identified at the site that would cause such a gait change.  

From review of the examiner's opinion, it is not clear that the evidence was fully considered, or that the examiner clearly explained the basis for her inability to provide an etiology opinion.  Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Notably, the Veteran contended in a November 2010 notice of disagreement (NOD) that the severity of the impact that caused his femur fracture was not considered, nor the extent of treatment, including mechanical repair of the femur.  He also insinuated that there was no explanation for his gait change other than as a result of his right femur fracture

The examiner additionally concluded that it was less likely as not that right hip osteoarthritis was permanently aggravated by service-connected residuals of a right femur fracture.  The examiner noted that degenerative changes were found in both hips and that no pain or physical limitations were noted as related to the degenerative changes.  There appears to be no other evidence of record, other than the examiner's statement, of left hip degenerative changes.  In his March 2012 VA Form 9, the Veteran contended that he did not have issues with his left hip, only the right.  He also noted that his right leg was somewhat shorter than the left due to the prior fracture, and that this contributed to right hip disability.  Based on this evidence, the Board has to consider the possibility that the examiner's aggravation opinion is based, at least in part, on an inaccurate factual premise.  

Given the foregoing discrepancies, remand is required in order to afford the Veteran a new VA examination.  See 38 C.F.R. § 4.3 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic examination of his right hip.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should report that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip arthritis had its clinical onset during active service or is related to any in-service event, disease, or injury, to include the same injury that resulted in the right femur fracture.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip arthritis was caused (in whole or in part) by service-connected residuals of a right femur fracture.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's right hip arthritis was aggravated (permanently made worse beyond its natural progression) by service-connected residuals of a right femur fracture.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the service connection claim on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



